Citation Nr: 0119737	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to April 
1980.

Originally, a July 1983 rating decision denying service 
connection for a psychiatric disorder was appealed to the 
Board of Veteran's Appeals (Board) which, in an October 1985 
decision, denied service connection for an acquired 
psychiatric disorder.  A March 1997 Board decision determined 
that new and material evidence had not been submitted to 
reopen that claim.  

After applying to reopen in March 1998, the veteran was 
notified in June 1998 of a denial of that claim and although 
a Notice of Disagreement (NOD) timely initiated an appeal 
and a Statement of the Case (SOC) was issued in August 1998, 
the appeal was never perfected by filing a substantive 
appeal.  She again sought to reopen the claim by the 
submission in September 1999 of additional evidence.  

This matter comes before the Board from a September 1999 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, again denying an 
application to reopen the claim for service connection for a 
psychiatric disorder.  The veteran testified at the RO 
hearing in November 2000 in support of her application to 
reopen this claim.  


FINDINGS OF FACT

1.  A June 1999 rating action, from which an appeal was not 
perfected, determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder.  

2.  Evidence received since the June 1999 rating action is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of this 
claim.  


CONCLUSIONS OF LAW

1.  The June 1999 rating action, from which an appeal was not 
perfected, decision is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2000).

2.  Additional evidence associated with the claims file since 
the March 1997 denial of service connection for a psychiatric 
disorder is new and material; hence, the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records (SMRs) reveals that a mental status 
evaluation in March 1980 found that the veteran was 
experiencing adjustment reactions to military life as 
military regimentation was a source of conflict to her.  She 
presented no psychiatric problem that warranted medical board 
disposition and had no significant mental illness.  

Medical treatment records dated from January 1973 to May 1986 
from Johns Hopkins Hospital revealed treatment for 
childbirth, amenorrhea, akathisia secondary to neuroleptic 
medication, dermatitis, tonsillitis, edema, and status post 
renal trauma.  A May 1982 psychiatric evaluation indicated a 
diagnostic impression in pertinent part of passive-dependent 
personality.  

A June 1983 VA treatment record revealed an Axis I diagnosis 
of intermittent explosive disorder.

Following appellate review in October 1985, the Board denied 
service connection for an acquired psychiatric disorder on 
the basis that there was no evidence of a psychiatric 
disorder in service.

Private outpatient treatment records from the Sheppard and 
Enoch Pratt Hospital dated from February to April 1987 show 
the veteran had a significant history of alcohol and 
marijuana use dating to her teenage years.  The discharge 
diagnosis in March 1987 was atypical psychosis, continuous 
alcohol and marijuana dependence, and a mixed personality 
disorder.  A discharge summary of her hospitalization in 
November and December 1994 reflects diagnoses of chronic 
paranoid schizophrenia and abuse of alcohol and cannabis.  

The veteran and a friend provided testimony at a February 
1996 hearing before an RO hearing officer.  They both 
provided statements of inservice incurrence of the veteran's 
psychiatric symptoms.

Outpatient progress notes dated from April 1998 to August 
1999 from Johns Hopkins Hospital reveal that the veteran 
received psychiatric treatment and counseling.

The evidence received since the June 1998 denial of reopening 
the claim includes hospitalization discharge summary of 
hospitalizations October 1998 and again in November 1998 from 
Johns Hopkins Hospital reveal that in the October 
hospitalization it was noted that her "[s]ymptoms first 
began when the patient was [] in service" and attempted 
suicide by cutting her wrist.  She was reportedly readmitted 
to Shepard Pratt later that year and the diagnoses around 
that time included a bipolar affective disorder and 
schizophrenia.  During her November 1998 hospitalization it 
was reported that during service she had had difficulties 
with fighting, drinking, and obeying authority figures.  

The veteran provided testimony at a November 2000 hearing 
before an RO hearing officer.  She indicated that she started 
experiencing psychiatric problems during her military service 
and that she has received treatment for schizophrenia, 
subsequent to her separation from the service.

A letter of psychiatric treatment dated in December 2000 was 
received from a psychiatrist and senior psychiatric therapist 
at Johns Hopkins.  They both stated that the veteran has been 
receiving psychiatric care at the clinic since 1985 and 
according to their records, the veteran had her first 
psychiatric episode while she was in the Army.  They both 
opined that the veteran become ill in the context of her stay 
in the Army.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. § 1131(West 1991); 38 
C.F.R. § 3.303 (2000).  Where, as here, a veteran had 90 or 
more days of war or peacetime service after December 31, 
1946, and a psychosis manifests to 10 percent or more within 
one year of such service it is rebuttably presumed to be of 
service incurrence, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

The Board denied service connection in 1985 for a psychiatric 
disorder on the basis that there was no objective evidence of 
an acquired psychiatric disability in service.  In March 1997 
the Board determined that new and material evidence had not 
been submitted by the veteran to reopen the claim.  The 
evidence then before the Board included SMRs, VA medical 
records, and private medical records and the Board noted that 
the evidence submitted by the veteran showed an onset of 
psychiatric symptoms in 1982, two years after separation from 
service.  The evidence did not reveal that the veteran had a 
psychiatric disorder during service.  The RO determined in 
June 1998 that evidence submitted to reopen the claim was not 
new.  

In this case, an appeal was initiated from a rating action of 
June 1998 but not perfected by the filing of a substantive 
appeal.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104(a), 20.200, 20.302(a) and (b), 20.1103 
(2000).  Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 3.104, 20.1103 (2000) a rating 
action from which an appeal is not perfected becomes final 
and the underlying claim may not be reopened unless new and 
material evidence is presented.  

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 3.104, 20.302(a) (2000) a rating action 
which is not appealed is final and may not be reopened unless 
new and material evidence is presented.  Regardless of how 
the RO ruled on the question of reopening, the Board must re-
decide that matter on appeal, because reopening is 
jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Reopening involves determining whether the 
evidence is sufficient to reopen the claim, under 38 U.S.C.A. 
§ 5108, and if reopened, and the duty to assist is met, the 
claim is adjudicated de novo.  

In the first step, reopening, there is a three-part analysis.  
First, since the last disallowance on any basis, i.e., on the 
merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 
285 (1996)), there must be new evidence (i.e., noncumulative 
evidence, not redundant, and not previously submitted).  VA 
evidence which was constructively on file and is now actually 
on file, may be new and material evidence if it is not 
cumulative and is relevant).  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. 
App. 312, 314-15 (1999).  If no new evidence is submitted, no 
analysis of materiality is required.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that it 
must be considered to fairly decide the merits of the claim.  

Material evidence was defined as that which established "a 
reasonable possibility [of changing] the outcome."  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  This was changed 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998) by establishing a new and lower standard 
such that material evidence need only be so significant that 
it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1, 4 (1998). 

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  

It was previously held in Elkins v. West, 12 Vet. App. 209 
(1999) and Winters v. West, 12 Vet. App. 203 (1999) (en banc) 
(citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)) that 
if new and material evidence is submitted to reopen a 
previously denied claim, the next step was to determine 
whether the claim was well grounded within the meaning of the 
then 38 U.S.C.A. § 5107(a) (West 1991).  However, the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became effective on November 
9, 2000 and among other things, eliminated the concept of a 
well-grounded claim and redefined the VA obligation with 
respect to the duty to assist, superceding the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) that the duty to assist did not attach 
until after a well grounded claim was submitted.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Thus, the requirement that following reopening there must 
next be an adjudication of whether the reopened claim is well 
grounded is no longer valid.  Rather, the claim is to be 
adjudicated de novo, and with application of the benefit-of-
the-doubt rule, after first assuring that the duty to assist, 
as expanded by the VCAA, has been met. 

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen has 
been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).   

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board that had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence. Evans v. Brown, 9 Vet. App. 273 
(1996).

Medical evidence submitted since the June 1998 RO denial of 
reopening consists of private medical treatment records and a 
December 2000 private physician and psychiatric therapist's 
opinion that the veteran's psychiatric disorder had its onset 
during military service.  

The Board finds that such evidence is new and material 
evidence, and is sufficient to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
The evidence added since the June 1998 decision is so 
significant that it must be considered to fairly decide the 
merits of this claim.  38 C.F.R. § 3.156(a) (2000).  

ORDER

As new and material evidence with respect to the claim for 
service connection for a psychiatric disorder has been 
presented, that claim is reopened, and the appeal as to that 
issue is allowed to this extent.


REMAND

In light of the Board's conclusion that the claim of service 
connection for psychiatric disorder is reopened, the claim 
must be reviewed on a de novo basis. However, in order to 
ensure that the veteran's procedural rights are protected so 
far being given adequate notice and opportunity to present 
argument and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent to the issue on appeal, moreover, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence to 
necessary to substantiate a claim, and eliminates from 38 
U.S.C.A. § 5107(a) the necessity of submitting a well- 
grounded claim to trigger VA's duty to assist (thus 
superseding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded). These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). In view of the changes in the law brought 
about by the Veterans Claims Assistance Act of 2000, VA must 
ensure compliance with the notice and duty to assist 
provisions contained in the new law. Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.

Such development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought. A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

A December 2000 opinion by a Johns Hopkins physician and 
psychiatric therapist states that the veteran's psychiatric 
condition had its onset in service, but that opinion appears 
to be based on the veteran's account of when her psychiatric 
symptoms originated.  On the other hand, some previous Johns 
Hopkins Medical Center treatment records suggest that her 
pattern of behavior and abuse of alcohol or drugs predates 
her period of military service.  Thus, the veteran should 
undergo a comprehensive psychiatric examination to determine 
the onset of any psychiatric disorder.  

Prior to any further VA examination, however, the RO should 
obtain and associate with the record all outstanding 
pertinent medical records, to specifically include any 
medical records from any VA facilities.  The claims file 
reflects treatment at a VA medical facility in Perry Point, 
Maryland.  The RO should also obtain pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran.  The RO should ensure that clinical records 
from the Johns Hopkins Hospital, reportedly since 1985, and 
from the Sheppard and Enoch Pratt Hospital are on file.  

The RO should also undertake any other indicated development 
and/or adjudication action deemed warranted by the Veterans 
Claims Assistance Act of 2000.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that she provide information as 
to the dates and places of all VA and no-
VA psychiatric treatment.  It would be 
helpful if she could list this 
information in chronological order.  

The RO should obtain and associate with 
the claims file all outstanding pertinent 
medical records not already on file from 
the VA medical facility in Perry Point, 
Maryland, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  This should include any 
outstanding treatment records from the 
Johns Hopkins Hospital, since 1985, and 
the Sheppard and Enoch Pratt Hospital.  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  

2. After associating with the claims file 
all available records received pursuant 
to the development requested in paragraph 
1, above, the veteran should be afforded 
an appropriate VA psychiatric examination 
to determine the nature and etiology of 
any current psychiatric disability.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted.  All clinical findings 
should be reported in detail, and 
clinically correlated to a specific 
diagnosis.  

After examination of the veteran, and 
consideration of her pertinent medical 
history, the physician should offer and 
opinion as to whether it is as least as 
likely as not that any current 
psychiatric disorder is in any way 
related to the veteran's active military 
service.  

This should include whether an acquired 
psychiatric disorder had it onset during 
military service or whether a psychosis 
manifested within one year of discharge 
from active service in April 1980.  

The examiner should also specifically 
address the December 2000 statement from 
the private physician and psychiatric 
therapist, noted above, and any other 
pertinent medical opinion associated with 
the record on remand.  If the examining 
physician's opinion differs from December 
2000 private physician's opinion, he/she 
should clearly explain why.  All 
examination findings, along with the 
complete rationale for the conclusion 
reached (to include citation, as 
necessary, to specific evidence in the 
record and/or supporting medical 
authority) should be set forth in a 
typewritten report.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6. If the benefit sought on appeal 
remains denied, both the veteran and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable timeframe before 
the claims file is returned to the Board 
for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John Fussell
	Acting Member, Board of Veterans' Appeals



 



